TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 30, 2013



                                      NO. 03-12-00189-CV


                                  The City of Austin, Appellant

                                                 v.

                  GHI Investments, LLC f/k/a GHI Partners, LLC, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below for

observance.